Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application of U.S. Patent No. 10,072,002 (the ‘002 patent) which issued from U.S. Patent Application No. 15/329,044 (the ‘044 application) with claims 1-21 on September 11, 2018.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application contains claims 1-22.  Claim 1, as it appears in the February 22, 2021 amendment, is representative:

    PNG
    media_image1.png
    260
    630
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    382
    630
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    296
    632
    media_image3.png
    Greyscale




35 USC § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-6, 8-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/188777 (hereafter “WO ‘777”).
	WO ‘777 teaches a method for modulating mutant EGFR comprising administering to a system or a subject in need thereof, a therapeutically effective amount of at least one compound of formula (I) and/or at least one pharmaceutically acceptable salt thereof, or a pharmaceutical composition thereof [0010].  Compounds of formula (I) are taught as comprising:

    PNG
    media_image4.png
    346
    474
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    443
    616
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    381
    603
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    419
    627
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    427
    615
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    135
    539
    media_image9.png
    Greyscale

	When X is N, Y is C, R5 is OR8, R8 is C1—10 alkyl substituted with at least one substituent selected from R6a, and R6a is halogen, the compounds of formula (I) include the instantly claimed compounds.  Accordingly, the claimed compounds are obvious over WO ‘777.
Further as to claim 17, the method of preparing compounds of formula (I) taught by WO ‘777 encompasses the claimed method of preparing the compounds of the claims [00103]-[00105].
Further as to claims 18-21, WO ‘777 teaches pharmaceutical compositions for treating lung cancer in a human [0014]-[0015].

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
	Applicant argues
WO ‘777 fails to teach or suggest the claimed compound of formula (I), provide the requisite suggestion or incentive that would motivate one of ordinary skill in the art to modify WO ‘777 to produce the claimed compound of formula (I), or demonstrate a reasonable expectation of success in achieving the invention as claimed.  (Remarks, page11)

	Applicant’s argument is not persuasive.  The claimed compounds, process for preparing compounds, composition and methods are encompassed by the teachings of WO ‘777.  Accordingly, one having ordinary skill in the art would not have to “modify WO ‘777 to produce 
	Applicant’s argument “that the compounds of the present invention provide an unexpected effect over the compounds of WO ‘777” (Remarks, pages 11-18) is not persuasive because in order to establish unexpected results for a claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.  In re Clemens, 622 F.2d 1029, 1035, 206 USPQ 289, 296 (CCPA 1980); In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); In re Tiffin, 448 F.2d 791, 792, 171 USPQ 294, 294 (CCPA 1971).
	Here, the scope of the evidence has not been shown to be commensurate with the scope of applicant’s claims.  Specifically, in each of the examples argued by applicant, R2 is limited to trifluoroethyl.  Yet applicant’s claims define R2 as “haloC1-C4alkyl” which is broader than the examples for which applicant assert unexpected results.  As noted in the above rejection, when R8 is C1—10 alkyl substituted with at least one substituent selected from R6a, and R6a is halogen, the compounds of formula (I) include the instantly claimed compounds wherein R2 is “haloC1-C4alkyl” and there is no evidence of record of unexpected results for compounds wherein R2 is, for example, a methyl group comprising a single halogen substituent, as opposed to a methyl group as taught by WO ‘777.  A comparison limited to compounds where R2 is trifluoroethyl does not reveal what results might be obtained when R2 is a methyl group comprising a single halogen substituent.

Allowable Subject Matter
Claims 7, 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,072,002 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991